Citation Nr: 1016083	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from June 1973 to June 1976 and in the U.S. Air Force Reserve 
from February 1991 to August 1991.  The Veteran had 
additional inactive service in the U.S. Air Force Reserves.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed left knee disorder is related 
to military service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in October 2005 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
November 2007 and October 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's VA 
medical treatment records and indicated private medical 
records have been obtained.

The evidence of record shows that some of the Veteran's 
service treatment records have been found to be unavailable.  
Where the service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the Veteran and has notified him of the records 
which are unavailable.

A VA examination has not been accorded the Veteran, because 
there is no competent medical evidence that the Veteran has a 
current left knee disorder that is related to military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's active service treatment records are negative 
for any diagnosis of a left knee disorder.  An April 1975 
service medical examination stated that on physical 
examination, the Veteran's lower extremities were normal.  A 
May 1976 service separation medical examination stated that, 
on physical examination, the Veteran's lower extremities were 
normal.

On an August 1976 inactive service medical examination, the 
Veteran denied having, or having ever had, swollen or painful 
joints, cramps in his legs, joint deformity, or "trick" or 
locked knee.  On a January 1984 inactive service medical 
examination, the Veteran denied having, or having ever had, 
swollen or painful joints, cramps in his legs, joint 
deformity, or "trick" or locked knee.  A May 1991 active 
service medical examination stated that, on physical 
examination, the Veteran's lower extremities were normal.

In an October 1991 private medical report, the Veteran 
complained of pulled back muscles and left leg soreness after 
trying "to pick his uncle up" while taking him to the 
hospital.  On physical examination, no left knee 
abnormalities were noted.  The assessment was lumbar sacral 
and left lower extremity strain.  In an April 1996 private 
medical report, the Veteran complained of lower back pain on 
the left side which radiated down his left leg.  On physical 
examination, the Veteran's knees were normal.
On an October 1996 inactive service medical examination, the 
Veteran denied having, or having ever had, swollen or painful 
joints, cramps in his legs, joint deformity, or "trick" or 
locked knee.  On physical examination, the Veteran's lower 
extremities were normal.

A July 1997 private medical report stated that, on physical 
examination, the Veteran's knees were normal.

On a December 1997 inactive service medical examination, the 
Veteran denied having, or having ever had, swollen or painful 
joints, cramps in his legs, joint deformity, or "trick" or 
locked knee.

A March 2000 private medical report stated that, on physical 
examination, the Veteran's knees were normal.  A January 2001 
private medical report stated that, on physical examination, 
the Veteran's knees were normal.

A July 2001 inactive service medical examination stated that, 
on physical examination, the Veteran's lower extremities were 
normal.

A November 2001 civil service medical examination stated that 
on physical examination, the Veteran's extremities had a full 
range of motion.  On a November 2001 inactive service medical 
examination, the Veteran denied having, or having ever had, 
swollen or painful joints, cramps in his legs, joint 
deformity, or "trick" or locked knee

In a June 2005 VA outpatient medical report, the Veteran 
reported that he had experienced a left knee injury during 
military service.  The Veteran requested a left knee brace.  
The provisional diagnosis was knee arthralgia.  The medical 
evidence of record shows that a left knee disorder has been 
consistently diagnosed since military service.  In a second 
June 2005 VA outpatient medical report, the Veteran 
complained of lower back and left knee pain for the previous 
6 to 7 months.  In a September 2005 VA outpatient medical 
report, the Veteran complained of left knee and back pain 
since February 2005.

In a November 2005 statement, the Veteran reported that he 
injured his knee during physical training at Camp Schwab with 
the 9th Marine Regiment.

A January 2006 statement from a friend of the Veteran stated 
that the friend had served on active duty with the Veteran 
from February 1991 to August 1991.  He reported that the 
Veteran had injured his lower back and left knee while moving 
cargo in mid-July 1991 at Dover Air Force Base.

In a May 2006 VA outpatient medical report, the Veteran 
reported that he sustained an injury during active military 
service in July 1991.  He reported that while lifting a heavy 
box, he felt a sharp pain in his back which caused him to 
drop to his left knee.  He reported continuing back pain 
related to that injury.  In a September 2007 VA outpatient 
medical report, the Veteran reported that he had injured his 
back in 1990 during active military service.  The Veteran 
reported that the back pain radiated to his left leg, 
including the knee.

In a February 2010 hearing before the Board, the Veteran 
reported that he had injured his back lifting a pallet during 
active service between June 1991 and August 1991.

The medical evidence of record does not show that the 
Veteran's currently diagnosed left knee disorder is related 
to military service.  The Veteran's active service treatment 
records are negative for any diagnosis of a left knee 
disorder.  While the Veteran has a current diagnosis of a 
left knee disorder, there is no medical evidence of record 
that it was diagnosed prior to June 2005, approximately 14 
years after the Veteran's second period of active military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, there is no competent medical evidence of record 
that relates the Veteran's currently diagnosed left knee 
disorder to military service.  The only medical reports that 
comment on a relationship between the left knee disorder and 
military service are the June 2005, May 2006, and September 
2007 VA outpatient medical reports.  These reports are not 
competent evidence of etiology, as they are based on a 
reported history which, as noted below, is inconsistent with 
the evidence of record.  See Black v. Brown, 5 Vet. App. 177 
(1993) (finding that the Board is not bound to accept medical 
opinions based on history supplied by Veteran, where history 
is unsupported or based on inaccurate factual premises); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding that the 
Board may reject medical opinion based on appellant's 
statement that is contradicted by other facts in record); 
Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have previously been found to be 
inaccurate); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and 
that the critical question is whether that history was 
accurate); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(holding that reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).

The Veteran has stated that he injured his left knee during 
his second period of active military service at Dover Air 
Force Base while lifting a heavy object, sometime between 
June 1991 and August 1991.  A statement from a friend of the 
Veteran gives a similar claim.  However, in November 2005 the 
Veteran reported that he injured his knee during training in 
the Marine Corps at Camp Schwab.  The evidence of record 
shows that the Veteran served in the Marine Corps during his 
first period of military service from June 1973 to June 1976, 
not during 1991.  In addition, the Board takes judicial 
notice that Camp Schwab is in Okinawa, Japan and Dover Air 
Force Base, is located in Delaware.  Accordingly, the Veteran 
has submitted completely inconsistent reports of when his 
left knee injury occurred.  See Black, 5 Vet. App. 177; 
Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461; 
Kowalski, 19 Vet. App. 171; Coburn, 19 Vet. App. at 432.

Furthermore, the evidence of record includes a plethora of 
medical evidence which actively contradicts the Veteran's 
claim of a left knee injury in either period of active 
military service.  After his first period of active military 
service, the Veteran denied ever experiencing any knee 
symptoms in August 1976 and January 1984.  After the 
Veteran's second period of active military, he denied ever 
experiencing any knee symptoms in October 1996, December 
1997, and November 2001.  In addition, no left knee 
abnormalities were found on physical examinations conducted 
in October 1991, April 1996, October 1996, July 1997, March 
2000, January 2001, July 2001, and November 2001.  
Accordingly, the preponderance of the evidence of record 
shows that the Veteran's reported history of in-service 
injuries is not consistent with the evidence of record.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  As such, the June 2005, 
May 2006, and September 2007 VA outpatient medical reports do 
not provide competent medical evidence that relate the 
Veteran's currently diagnosed knee disorder to active 
military service.  See Coburn, 19 Vet. App. at 432.  
Accordingly, service connection for a left knee disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

The Veteran was provided with a hearing before the Board in 
February 2010.  During that hearing, the Board took testimony 
on the issue of entitlement to service connection for a low 
back disorder.  However, review of the record shows that the 
Veteran did not perfect an appeal as to this issue in a 
timely manner.  Accordingly, the Board does not have 
jurisdiction to adjudicate the issue of entitlement to 
service connection for a low back disorder.  38 C.F.R. 
§ 20.200 (2009).

However, the Veteran's untimely appeal to the Board was 
accepted by the RO as a claim to reopen a finally decided 
claim.  This claim was denied in an October 2009 rating 
decision.  The statements made by the Veteran during the 
February 2010 hearing before the Board must be construed as 
filing a disagreement with the denial of his back claim.  The 
filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a statement of the case as to 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.  38 C.F.R. § 19.26 (2009).  
The Board is, therefore, obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the Veteran's 
appellate rights on the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
back disorder.  See 38 C.F.R. §§ 19.29, 
19.30 (2009).  The Veteran and his 
representative are reminded that to vest 
jurisdiction over this issue with the 
Board, a timely substantive appeal to the 
October 2009 rating decision must be 
filed.  38 C.F.R. § 20.202 (2009).  If 
the Veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


